UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                       -v-                                          15 Cr. 445-2 (PAE)

 JONATHAN RODRIGUEZ,                                                     ORDER

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On May 27, 2021, the Court received a pro se motion from defendant Jonathan

Rodriguez seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 1195. On

May 28, 2021, the Court reappointed Mr. Rodriguez’s CJA counsel, Bruce D. Koffsky, Esq., and

Joyce C. London, Esq., for the limited purpose of submitting a memorandum in support of Mr.

Rodriguez’s motion. Dkt. 1196. Counsel’s deadline for so filing was June 18, 2021, and the

Government’s deadline to respond is July 2, 2021. The Court, however, has not received any

such submission from the defense.

       Accordingly, the Court hereby nunc pro tunc extends the defense’s deadline to submit a

memorandum in support of Mr. Rodriguez’s motion to Friday, July 9, 2021, and extends the

deadline for the Government’s response to Friday, July 16, 2021.



       SO ORDERED.

                                                        PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: June 30, 2021
       New York, New York
